QUESTION:
Do traffic regulations and fines set up by the Board of Regents on university campuses take precedence over those of the county when such violations are prosecuted through county courts?
SUMMARY:
The county fine and bond schedule applicable to a violation of an adjacent municipal traffic ordinance should be used in prosecuting, through a county court, a violation of the Board of Regents' traffic regulations.
It is pointed out in AGO 074-132 that the City of Gainesville has abolished its municipal courts. Thus the county court of Alachua County will have the jurisdiction formerly exercised by the municipal court of Gainesville with respect to traffic offenses committed on the grounds of the University of Florida. Section 239.54, F.S., delegates to the Board of Regents the authority to make rules and regulations governing traffic on the grounds of each institution of higher learning under its management. It further provides that all ordinances of the adjacent municipality relating to traffic which are not in conflict with the traffic rules or regulations adopted by the Board of Regents shall extend or be applicable to the grounds of the institution of higher learning. Section 239.56, F.S., provides that the Board of Regents may establish a student campus traffic court for persons charged with a violation of s. 239.53 through s. 239.58, F.S., and if the student submits himself to the jurisdiction of the campus traffic court he waives his right to trial by the adjacent municipality. Section 239.56(4) provides that, as an alternative to establishment of the campus traffic court, the Board of Regents shall approve a schedule of violation fees applicable to each campus. However, if the said fee is not timely paid, the student will be referred to a municipal court for trial. Section 239.56(2) vests the municipality with jurisdiction for the trial of all persons charged with a violation of traffic rules and regulations and municipal ordinances made applicable by s. 239.53 through s. 239.58 when such charge is referred by the university to suchmunicipal court. Section 239.55 provides that when a person who was referred to the municipal court for trial is convicted he will be punished by the same fines and penalties as may be provided and limited by the charter of the adjacent municipality for punishment of offenses against its laws and ordinances. The Rules of Practice and Procedure for Traffic Courts provide in Rule 6.12 for the establishment of a traffic violations bureau by the court and for the posting by the court in the violations bureau of a schedule of fines.
The answer to your question is that, once an individual either elects to be tried in the county court or is referred to the county court by the university authorities for trial, the county court fine and bond schedule that is applicable to violations of traffic ordinances of the adjacent municipality (the City of Gainesville in the case of the University of Florida) would be applicable to the individual.